Title: To Benjamin Franklin from Valltravers, 15 January 1778
From: Valltravers, Johann Rodolphe
To: Franklin, Benjamin


Sir!
Lyon, Janry. 15th. 1778.
My Letter of the 10th. instant mentioned a Book, which I begged your kind Acceptance of. It was: Simlerus de Rebus publicis Helvetiorum. That Book went off this morning, (without my Letter, brought by Mistake to the Post-Office,) by a Merchant of this Place, Mr. Benoit Charpin; recommended to the care of Monsr. Constant, Rüe de Gesvres, a la Tête noire, à Paris; Should Mr. Constant neglect to forward it to your House, free of all Charges, please to send for it, as directed to Your Excellency, by Sir! Your most obedient humble Servant
Rodolph Valltravers.
 
Addressed: a Son Excellence / Monsr. le Dr. Bn. Franklin, / Député en Chef du L[ibre?] Congrés / des 13. Etats conféderés de l’Amérique Septentrionale, auprés de / S.M.T.C. / A Passy; / prés de Paris.
Notation: Valtravers 15 Jan 78
